                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                        BIG STONE GAP DIVISION
 

UNITED STATES OF AMERICA                         )
                                                 )
                                                 )      Case No. 2:15CR00018-003
                                                 )
v.                                               )      OPINION AND ORDER
                                                 )
JULIO CESAR ORTIZ,                               )      By: James P. Jones
                                                 )      United States District Judge
                                                 )
                  Defendant.                     )

      Jennifer R. Bockhorst, Assistant United States Attorney, Abingdon, Virginia,
for United States; Julio Cesar Ortiz, Pro Se Defendant.

      The defendant has filed a motion to reduce sentence pursuant to the First

Step Act of 2018, Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5220 (2018) (“2018

FSA” or “Act”), which made retroactive certain provisions of the Fair Sentencing

Act of 2010, Pub. L. No. 111-220, § 2, 124 Stat. 2372, 2372 (2010) (“2010 FSA”).

I find the defendant ineligible for relief and I will deny the motion.

      Section 2 of the 2010 FSA reduced the penalties for offenses involving

cocaine base by increasing the threshold drug quantities required to trigger

mandatory minimum sentences under 21 U.S.C. § 841(b)(1). After the enactment

of the 2010 FSA, a violation of 21 U.S.C. § 841(a)(1) must involve at least 280

grams of cocaine base, rather than 50 grams, to trigger the 10-years-to-life penalty

range of 21 U.S.C. § 841(b)(1)(A) and 28 grams of cocaine base, rather than five

                                            
 
grams, to trigger the 5-to-40 years penalty range of 21 U.S.C. § 841(b)(1)(B). The

2018 FSA provides that the court may, on motion of the defendant, the Director of

the Bureau of Prisons, the attorney for the Government, or the court, impose a

reduced sentence as if the 2010 FSA were in effect at the time the defendant’s

crime was committed. 2018 FSA § 404(b).

      The defendant was first indicted in this court on November 9, 2015. On

December 14, 2015, a Second Superseding Indictment was returned against the

defendant, charging him with conspiring to distribute and possess with the intent to

distribute 500 grams or more of methamphetamine in violation of 21 U.S.C. §§

846, 846(b)(1)(A), and 841(b)(1)(C). The defendant pleaded guilty to this charge

pursuant to a written plea agreement. On January 5, 2017, the defendant was

sentenced to a term of 148 months of imprisonment followed by a five-year period

of supervised release.

      Because the offense to which the defendant pleaded guilty did not involve

cocaine base, neither the 2010 FSA nor the 2018 FSA implicate his sentence.

      Accordingly, it is hereby ORDERED that the Motion to Reduce Sentence,

ECF No. 783, is DENIED.



                                               ENTER: March 7, 2019

                                               /s/ James P. Jones
                                               United States District Judge

                                        -2- 
 
